DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in the national stage on 01/25/2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Claim Objections
Claims 3 and 5-6 are objected to because of the following informalities:  
In reference to claim 3, in lines 3 and 4 amend “a strain on a surface” to “the strain on the surface”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 5, in line 3 it is suggested to amend “the layer” to “the first film layer or the second film layer” in order to ensure clarity and consistency in the claim language.  Appropriate correction is required.
In reference to claim 6, (1) in each of lines 2, 4 and 6 after the” and before “cells” insert “tubular”, in order to ensure consistency in the claim language; (2) in line 4 amend “the open ends of the cells each allow” to “the open end allows”, in order to ensure consistent use of singular/plural nouns in the claim language; (3) in line 4 amend “the cell” to “a cell of the tubular cells”, in order to ensure consistency in the claim language; (4) in each of lines 6 and 6-7 amend “the open ends of the cells are” to “the open end is”, in order to ensure consistent use of singular/plural nouns in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 6, the limitation "the cells" is recited in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to have claim 6 depend from claim 2 which recites the core layer has a structure in which tubular cells are arranged in a plurality of rows, in order to provide proper antecedent basis for “the cells”. For the purpose of examination, “the cells” will be interpreted as the cells of the tubular cells recited in claim 2.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakajima et al. (JP 2017-151256) (Nakajima).
The examiner has provided a machine translation of JP 2017-151256. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 1-2 and 6, Nakajima teaches a hollow structural plate used in automobile applications ([0001]-[0002]) (corresponding to a vehicle interior material). The hollow structural plate includes two surface materials and a plurality of hollow portion separated by a standing wall formed at intervals and arranged between the two surface materials ([0011]) (corresponding to a multilayer structure, the material comprising: a hard core layer having a hollow portion inside; a first film layer; and a second film layer).
Nakajima further teaches the hollow structure portion includes a plurality of hollow convex portions formed on at least one surface, the convex portions have at least an upper surface portion, a lower surface portion and a cylindrical shape ([0041]) (corresponding to the core layer has a structure in which tubular cells are arranged in a plurality of rows). FIG. 2, provided below, discloses hollow structure portion 2 includes hollow portions 21 which have an opening portion 212 and a closed upper surface portion 211 (corresponding to each of the cells in the core layer has a closed surface at one end and an open end at another end, the open ends of the cells each allow an internal space of the cell to be in communication with an outside, and the open ends of the cells are arranged on both sides of the core layer such that rows of the open ends of the cells are in every other row).
Nakajima further teaches the hollow structure portion is sandwiched between two surface materials, the first surface material is a sheet-like material made of a thermoplastic resin ([0050]-[0051]). A sound absorption material and/or sound insulation material is laminated on the first surface material ([0064]) (corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer). The second corresponding to a second film layer provided on a second surface of the core layer on a side opposite to the first film layer).
Nakajima further teaches the first surface material a sheet made of a thermoplastic resin, the thermoplastic resin is polyethylene or polypropylene ([0051]-[0052]), while the second surface material may have the same material as the first surface material ([0060]). Nakajima further teaches the thickness of the first surface material is preferably 0.3 mm or more and the second surface material has a different thickness from the first surface material ([0058]; [0060]).
Given that Nakajima teaches a first surface material and second surface material substantially identical to the presently clamed first film layer and second film layer in structure and composition, it is clear that a stain on a surface of a structure on a side of the first surface material of Nakajima would inherently be smaller than a strain on a surface of the structure on a side of the second surface material.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
While there is no disclosure that the hollow structure plate is a vehicle interior material as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 

    PNG
    media_image1.png
    163
    285
    media_image1.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a vehicle interior material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In reference to claim 5, Nakajima teaches the limitations of claim 1, as discussed above. Nakajima further teaches one of the surface materials includes a plurality of small holes ([0050]) (corresponding to the first film layer or the second film layer has a plurality of apertures penetrating the layer).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masymura et al. (WO 2019/186970).

In reference to claims 1-6, Masumura teaches an automobile component having a multilayer structure, the automobile component is useful for a sound absorbing cover component of a noise generating source such as a floor carpet, a floor spacer, a trunk trim, a trunk floor, a dash insulator and an undercover ([0008]; [0076]) (corresponding to a vehicle interior material having a multilayer structure). The multilayer structure comprising: a core layer in which tubular cells are arranged in a plurality of rows, wherein each of the cells has a closed surface at one end and an open end at another end, the internal space of the each cell is in communication with the outside by the open end of the cell, the open ends of the cells are arranged on both sides of the core layer such that rows of the open ends of the cells are in every other row ([0008]) (corresponding o a hard core layer having a hollow portion inside; the core layer has a structure in which tubular cells are arranged in a plurality of rows; each of the cells in the core layer has a closed surface at one end and an open end at another end, the open ends of the cells each allow an internal space of the cell to be in communication with an outside, and the open ends of the cells are arranged on both sides of the core layer such that rows of the open ends of the cells are in every other row).
	Masumura further teaches a trunk trim having the multilayer structure including the core layer made of polypropylene resin having a thickness of 10 mm, a resin film layer having a thickness of 0.05 mm (i.e., second film layer), apertures in a staggered arrangement, and a three-layer structure, was adhered on the automobile-inner-side of the core layer and a 0.1 mm-thick non-apertured resin film layer (i.e., first film layer) adhered on the back side of the core layer, corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer; and a second film layer provided on a surface of the core layer on a side opposite to the first film layer; the first film layer or the second film layer has a plurality of apertures penetrating the layer). A thickness of the resin film layer having apertures, the core layer and the non-apertured resin film layer is 10.15 mm (i.e., 10 mm + 0.05 mm + 0.1 mm = 10.15) (corresponding to a thickness h of the structure is less than 20 mm).  
Given that the multilayer structure of Masumura is substantially identical to the present claimed vehicle interior material in structure and componsition of each of the core layer, resin film layer and non-apertured resin film, it is clear that the non-apertured resin film would inherently have a strain on a surface of the structure on a side of the non-apertured resin film smaller than a strain on a surface of the structure on a side of the resin film layer and satisfy the expression 0 < ɛa×h/(ɛa + ɛb) < 5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.
In reference to claims 3 and 4, Nakajima teaches the limitations of claim 1, as discussed above. Nakajima further teaches the thickness of the hollow structure plate is from 1 to 55 mm ([0018]) (corresponding to the thickness h of the structure is less than 20 mm). Nakajima teaches a range which overlaps the presently claimed thickness.

            Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the Nakajima, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Given that Nakajima teaches the hollow structural plate that is substantially identical to the presently clamed vehicle interior material in structure and composition, it is clear that the hollow structural plate of Nakajima would inherently satisfy the expression 0<ɛa×h/(ɛa + ɛb)< 5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Haas et al. (US 2003/0134085) teaches a laminated part comprising outer layers and polyurethane sandwich materials (Abstract). However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784